Case: 14-11545     Date Filed: 07/02/2015   Page: 1 of 4


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 14-11545
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 1:12-cv-03616-RLV


JIMMIE L. SUBER,

                                                                Plaintiff-Appellant,

                                      versus

LOWES HOME CENTERS, INC.,

                                                               Defendant-Appellee.

                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         ________________________

                                  (July 2, 2015)

Before TJOFLAT, HULL and ROSENBAUM, Circuit Judges.

PER CURIAM:

      Jimmie Lee Suber appeals pro se the district court’s denial of his Federal

Rule of Civil Procedure 59(e) motion to reconsider its grant of summary judgment
               Case: 14-11545      Date Filed: 07/02/2015    Page: 2 of 4


to Lowe’s Home Centers, Inc. (“Lowe’s”) in his employment-discrimination suit

brought under Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. §

2000e et seq. In denying Suber’s Rule 59(e) motion, the district court concluded

that it was “both untimely and without merit.” Lowe’s thereafter moved this court

to dismiss Suber’s appeal for lack of jurisdiction. To the extent that Suber was

appealing the summary judgment, we granted Lowe’s motion in part because

Suber’s untimely Rule 59(e) motion did not toll the time period for appealing the

summary judgment but we allowed Suber’s appeal to go forward with respect to

the district court’s denial of his motion for reconsideration .

      Suber now raises a variety of arguments concerning the merits of the district

court’s grant of summary judgment. He does not, however, offer any arguments

addressing the denial of his motion for reconsideration as untimely.

      The courts of appeals have jurisdiction over appeals from all final decisions

of the district courts. 28 U.S.C. § 1291. When the United States is not a party, a

notice of appeal in a civil case “must be filed with the district court clerk within 30

days after entry of the judgment or order appealed from.” Fed. R. App.

P. 4(a)(1)(A). A post-judgment proceeding is viewed as a free-standing litigation,

“in effect treating the final judgment as the first rather than the last order in the

case.” Mayer v. Wall St. Equity Grp., Inc., 672 F.3d 1222, 1224 (11th Cir. 2012).

When a district court lacks jurisdiction, we have jurisdiction on appeal for the sole


                                            2
                 Case: 14-11545   Date Filed: 07/02/2015   Page: 3 of 4


purpose of determining whether that court erred in entertaining the suit. Boyd v.

Homes of Legend, Inc., 188 F.3d 1294, 1298 (11th Cir. 1999).

      A Rule 59(e) motion “must be filed no later than 28 days after the entry of

the judgment.” Fed. R. Civ. P. 59(e). “[T]he timely filing of a notice of appeal in

a civil case is a jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214,

127 S. Ct. 2360, 2366, 168 L. Ed. 2d 96 (2007). This time limit for filing a Rule

59(e) motion is a claims-processing rule, not a jurisdictional rule, because it “is not

grounded in a statutory requirement.” See Advanced Bodycare Solutions, LLC v.

Thione Int’l, Inc., 615 F.3d 1352, 1359 n.15 (11th Cir. 2010) (explaining that

Federal Rule of Civil Procedure 6(b)(2), which prohibits a district court from

extending the time for filing motions under Rule 59, is a claims-processing rule

rather than a jurisdictional one because “it is not grounded in a statutory

requirement”). A party can forfeit an objection to a court’s failure to apply a

claims-processing rule against its adversary. Id. In Advanced Bodycare Solutions,

LLC, even though the district court improperly granted an extension to file a Rule

59(e) motion, it still “had the authority to entertain” the untimely motion because

the other party had failed to object to the time extension, thereby forfeiting any

objection. Id.

      The district court did not abuse its discretion in denying Suber’s motion for

reconsideration because the motion was untimely. Specifically, the district court


                                           3
              Case: 14-11545    Date Filed: 07/02/2015   Page: 4 of 4


entered judgment for Lowe’s on December 20, 2013, but Suber did not file his

Rule 59(e) motion until 32 days later, on January 17, 2014. This exceeded the

28-day deadline for filing a Rule 59(e) motion.

      AFFIRMED.




                                         4